MEMORANDUM **
Gerard Chang appeals pro se from the district court’s summary judgment for his former employer and colleagues in his action raising claims under 42 U.S.C. § 1981 and other federal statutes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Sengupta v. Morrison-Knudsen Co., Inc., 804 F.2d 1072, 1074 (9th Cir.1986), and affirm.
Contrary to Chang’s contention, the district court’s summary judgment did not violate his right to a jury trial. See id. at 1077 n. 3 (“The Constitution only requires that bona fide fact questions be submitted to a jury.”); In re Slatkin, 525 F.3d 805, 811 (9th Cir.2008) (“As the Supreme Court held, over one hundred years ago, a summary judgment proceeding does not deprive the losing party of its Seventh Amendment right to a jury trial.”).
Chang’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.